04/15/2020



                                                                       Case Number: DA 19-0424




             IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 19-0424

OLD HICKORY CONSTRUCTION,INC., a       )
North Carolina Corporation,            )
                                         )
            Plaintiff,                   )
      v.                                 )
                                         )   ORDER OF DISMISSAL WITH
BVLT,INC., f/k/a BITTERROOT VALLEY       )   PREJUDICE
LOG & TIMBER,INC., a Montana Corporation;)
and STEVEN MILLER,an individual,         )
                                         )
            Defendants and Appellants,   )
                                         )
                                         )
BVLT,INC., f/k/a BITTERROOT VALLEY       )
LOG & TIMBER,INC., a Montana Corporation )
and STEVEN MILLER, an individual,        )
                                         )
            Third Party Plaintiffs,      )
                                         )
      v.                                 )
                                         )
ARTHUR L. TURNER,ROBYN S. TURNER, )
and MONTANA CUSTOM LOG HOMES,            )
INC.,                                    )
                                         )
            Third Party Defendants.      )
                                         )




                                       1
 MONTANA CUSTOM LOG HOMES,INC.,                           )
                                                          )
                   Counterclaimant,                       )
                                                          )
          v.                                              )
                                                          )
STEVE MILLER,                                             )
                                                          )
                   Counterclaim Defendant.                )


TIMOTHY BRIGHTMAN and KAREN                )
BRIGHTMAN,                                 )
                                           )
              Plaintiffs and Appellees,    )
                                           )
       v.                                  )
                                           )
ARTHUR TURNER,individually, and            )
MONTANA CUSTOM LOG HOMES,INC., a )
Montana Corp., BVLT,INC., f/k/a Bitterroot )
Valley Log & Timber, Inc., and STEVE       )
MILLER,                                    )
                                           )
             Defendants.                   )
                                           )

         Upon review ofthe Stipulation for Dismissal with Prejudice and for good cause

appearing,

         IT IS HEREBY ORDERED that the above-captioned matter is dismissed with prejudice

and each party is to bear their own expense.

         DATED this              day of                       ,2020.



                                                    By:
13863/10(lhm)
LAWDDOCS\DOCS\CLIENTFL11386310101ORD101003806 WPD
cc:      William V. Ballew
         Jane E. Cowley
         Tim E. Dailey

                                                      2

                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        April 15 2020